Name: 80/1084/EEC: Commission Decision of 7 November 1980 adapting Decision 78/618/EEC setting up a Scientific Advisory Committee to examine the toxicity and ecotoxicity of chemical compounds
 Type: Decision
 Subject Matter: EU institutions and European civil service;  health;  European construction;  chemistry;  deterioration of the environment
 Date Published: 1980-11-25

 Avis juridique important|31980D108480/1084/EEC: Commission Decision of 7 November 1980 adapting Decision 78/618/EEC setting up a Scientific Advisory Committee to examine the toxicity and ecotoxicity of chemical compounds Official Journal L 316 , 25/11/1980 P. 0021 - 0021 Spanish special edition: Chapter 15 Volume 2 P. 0212 Portuguese special edition Chapter 15 Volume 2 P. 0212 Finnish special edition: Chapter 15 Volume 3 P. 0113 Swedish special edition: Chapter 15 Volume 3 P. 0113 COMMISSION DECISION of 7 November 1980 adapting Decision 78/618/EEC setting up a Scientific Advisory Committee to examine the toxicity and ecotoxicity of chemical compounds (80/1084/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Act of Accession of Greece, and in particular Article 146 thereof, Whereas Article 4 of Commission Decision 78/618/EEC (1) should be adapted to take account of the accession of Greece, HAS DECIDED AS FOLLOWS: Article 1 Article 4 of Directive 78/618/EEC shall be replaced by the following: "Article 4 The members of the Committee shall be appointed by the Commission. For the seats to be filled which are allocated to the experts from the Member States, the Commission, after consulting the Member States concerned shall appoint 10 experts on toxicology and 10 experts on ecotoxicology." Article 2 This Decision shall take effect on 1 January 1981. Done at Brussels, 7 November 1980. For the Commission Lorenzo NATALI Vice-President (1)OJ No L 198, 22.7.1978, p. 17.